Honorable David Wade, M.D.                 Opinion No. M- 796
Commissioner, Texas Department of
  Mental Health and Mental Retardation     Re:   Moving expenses of
Box 12668, Capitol Station                       employees of the Texas
Austin, Texas 78711                              Department of Mental
                                                 Health and Mental Re-
Dear Dr. Wade:                                   tardation.
          Your request for an opinion asks the following questions:
          "1. Does Section 20(c) of Article II of
     House Bill 2, Acts of the 61st Legislature, Second
     Called Session, 1969, bring the Texas Department
     of Mental Health and Mental Retardation within
     the provisions of Section 35 of Article V of
     House Bill 2, Acts of the 61st Legislature,
     Second Called Session, 1969?
          "2. If your answer to question 1 is in the
     affirmative, are the provisions of the second
     paragraph of Section 35 of Article V of House
     Bill 2, Acts of the 61st Legislature, Second
     Called Session, 1969, applicable to the Texas
     Department of Mental Health and Mental Retarda-
     tion.?"
          In regard to moving expenses of employees of the Texas
Department of Mental Health and Mental Retardation, Subdivision (c)
of Section 20 of Article II of House Bill 2, Acts 61st Leg., 2nd
C.S. 1969, (General Appropriations Act for the biennium ending
August 31, 1971) provides:
          "The Texas Department of Mental Health and
     Mental Retardation is hereby authorized to utilize
     the services of its Motor Pool to transfer and
     deliver the household goods and effects of its
     employees transferred from one place of employment
     to another within the Department when such service
     to such employee Is deemed to be in the best in-
     terest of the State of Texas; provided, however,
     this service shall not be extended to any new
     employee."

                             -3864-
                                                            -   .




Dr. David Wade, page 2          (M-796)


          Furthermore, Section 35 of Article V of House Bill 2,
Acts 61st Leg., 2nd C.S. 1969, provides the following concerning
moving expenses of State employees:

         "None of the moneys appropriated in this
    Act may be expended for paying expenses of moving
    the household goods or other property or personal
    effects of officers or employees, provided however,
    that the Department of Agriculture, State Building
    Commission, Texas Employment Commission, Highway
    Department, Alcoholics (sic) Beverage Commission,
    Parks and Wildlife Department, Railroad Commission,
    Department of Public Safety, Water Development
    Board, Water Quality Board, and other agencies
    when specifically granted such authority by this
    Act, are authorized to pay costs of transporting
    and delivering only in State-owned equipment the
    household goods and effects of employees trans-
    ferred by the named departments from one permanent
    station to another, when in the judgment of the
    department, the best interest of the State will
    be served by such transfer.
         "It is further provided that in the event
    State-owned equipment is not available, and to
    avoid imposing the hardship of an employee working
    in one location while his family and personal be-
    longings are located elsewhere, the above authority
    may be extended to Include the use of a commercial
    transportation company for the moving of the em-
    ployees' household goods and other personal effects.
    Such state agencies may not utilize State funds for
    such purposes except upon presentation by the officer
    or employee of a bona fide receipt of payment for
    services rendered from a commercial transportation
    company.
         "State agencies which are specifically au-
    thorized above or elsewhere in this Act to use
    funds appropriated In this Act to move the house-
    hold goods or personal effects of officials or
    employees transferred by official order to new
    permanent duty stations at State expense, shall
    file a report of such moves with the Legislative
    Budget Board by November 1 of each fiscal year.
    Such report is to cover the preceding fiscal year
    and include the number of such official transfers

                            -3865-
Dr. David Wade, page 3                  (M-796)



     made, the employees' name and position titles,
     distances involved, and the detail of all ex-
     penditures for such transfers. It is specifically
     provided that the authority grantet by this section
     shall not extend to new employees,
          In construing the above quoted rovisions it was held
in Attorney General's Opinion M-660 (197'0
                                         P that your Department
is given authority to utilize its motor pool in the manner antl-
cipated by Section 35, supra, by the provisions of Subdivision (c)
of Section 20, supra. It was further held:
          1,
                 it is our o inion that the language
     of Sections 35 and 2O(c7, supra, relating to
     'permanent duty stations' and transfer of an
     employee from one place of employment to another
     'within the Department', contemplates the permanent
     State Institution to which he Is to be transferred,
     and not a temporary location at which he is to re-
     side pending construction of his permanent duty
     station. . . .'
          In answer to your first question you are therefore ad-
vised that Subdivision (c) of Section 20 of Article II of House
Bill 2, Acts 61st Leg., 2nd C.S. 1969, brings the Texas Department
of Mental Health and Mental Retardation within the provisions of
Section 35 of Article V of House Bill 2, supra, insofar as i,t
relates to permanent duty stations and transfer of an employee
from one place of employment to another within the Department
on a permanent transfer, but does not apply to a temporary lo-
cation at which he is to reside pending permanent duty station.
Furthermore, Section 35 Is not applicable to any new employee
because of the limitations contained In Subdivision (c) of Section
20, supra.
          In answer to your second question you are advised that
the provisions of Section 35 of Article V, supra, Including the
second paragraph thereof, are applicable to employees of the Texas
Department of Mental Health and Mental Retardation.
                     SUMMARY
          Pursuant to the provisions of Subdivision (c)
     of Section 20 of Article II of House Bill 2, Acts
     61st Leg., 2nd C.S. 1969, the provisions of Section
     35 of Article V of House Bill 2, supra, are appli-
     cable to the Texas Department of Mental Health and
                               -3866-
Dr. David Wade, page 4            (M-796)



     Mental Retardation.   Attorney General's Opinion
     M-660 (1970).
                                /?




                                            General of Texas
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITPEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
William J. Craig
Linward Shivers
Brandon Bickett
James Mabry
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -3867-